PER CURIAM.
This cause is before us on appeal from-an order of the Judge of Compensation Claims (hereinafter JCC) denying Claimant permanent and temporary workers’ compensation benefits. Claimant raises several issues on appeal, the first of which is whether the JCC erred in entering a stale order. We reverse and remand for a new hearing because Claimant’s credibility was critical to the outcome of the case, and there was an excessive delay between Claimant’s live testimony and the entry of the final order. See Palmieri v. NAACO, 677 So.2d 1310 (Fla. 1st DCA 1996). We therefore do not reach the remaining issues raised by Claimant.
REVERSED and REMANDED for a new hearing.
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.